a bas y tax exempt and government entities department of the treasury internal_revenue_service washington d c uniform issue list jun tep atu xxx xxx xxx legend taxpayer a xxx financial_institution b financial_institution c financial_institution d financial_institution e financial_institution f xxx xxx xxx xxx xxx ira x xxx account y xxx account z xxx financial advisor g xxx individual h xxx xxx page amount amount amount amount amount amount amount date date date date date date date dear xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx this letter is in response to your request dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a years old represents that on date he entrusted the rollover of amount from ira x at financial_institution b to financial advisor g a representative of financial_institution e taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code was due to an error made by financial_institution e through its representative financial advisor g xxx page taxpayer a represents that on date he met with financial advisor g to discuss three financial transactions rolling over amount from ira x at financial_institution b to a new ira at financial_institution d refinancing his home mortgage with financial_institution f and using amount from non-qualified account y at financial_institution c to pay off the home equity portion of the mortgage amount and amount were similar sums in the process of completing taxpayer a’s application_for a new ira at financial_institution d financial advisor g mistakenly referred to and used the documentation provided for account y the non-qualified account instead of referring to the documentation provided for ira x on date financial_institution e notified financial advisor g that the ira contract could not be processed because he submitted documentation from a non-qualified account on date financial advisor g submitted to financial_institution e a revised application_for a new non-qualified account at financial_institution d financial_institution d established non-qualified account z on behalf of taxpayer a on date financial_institution c cancelled account y taxpayer a’s non-qualified annuity and transferred amount the funds remaining in the account after the deduction of the surrender charge amount from that annuity to account z the non-qualified account established at financial_institution d on date taxpayer a believed that financial advisor g had set up a new ira at financial_institution d for him and rolled over amount his remaining annuity ira x which he thought was the non-qualified account account y at that time financial_institution b issued a check to taxpayer a for amount all of the funds remaining in ira x after deducting amount the applicable annual fee and surrender charge believing that amount was taken from non-qualified account y taxpayer a used it in conjunction with other personal funds to pay off the home equity portion of his home mortgage amount at financial_institution f into it on date taxpayer a cancelled taxpayer a was unaware of the error until date when his tax advisor informed him that he owed taxes on the distribution of amount from ira x taxpayer a then contacted financial_institution e regarding ira x and account y after researching taxpayer a’s account financial_institution e discovered and financial advisor g admitted to financial_institution e that he believed that he was applying for an ira with financial_institution d on behalf of taxpayer a financial_institution e had contacted financial advisor g and informed him that an ira could not be issued if financial_institution d was to receive non-qualified funds as indicated on the annuity application and financial advisor g inadvertently revised the annuity application resulting in a financial_institution d issuing account z as a non-qualified account rather than as an ira b the transfer of the non-qualified funds into account z rather than the transfer of the qualified funds into it and c taxpayer a liquidating the remaining qualified account ira x rather than the non-qualified account account y taxpayer a submitted a sworn affidavit from individual h acting vice-president of financial_institution e stating financial_institution e received qualified funds from financial_institution b on behalf of taxpayer a prior to the expiration of the 60-day xxx page rollover period taxpayer a followed all procedures indicated as required by financial_institution e for deposit of such funds into what taxpayer a believed to be an ira within the 60-day roll-over period including giving instructions to deposit the funds into an ira and solely due to an error on the part of financial_institution e through its representative financial advisor g amount was not deposited into an ira within the 60-day roll-over period based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty xxx page disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a including a sworn affidavit by individual h stating that the failure of amount to be rolled over to an ira within the 60-day rollover period was due solely to error by financial_institution e through its representative financial advisor g is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error made by financial advisor g which resulted in amount being deposited into account z a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office xxx an if you wish to inquire about this ruling contact xxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t2 sincerely yours dnzety siti donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxx xxx xxx xxx
